UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2351


In Re:   CHARLES KEITH,

                Petitioner.




  On Petition for Writ of Mandamus.     (1:97-cr-00004-IMK-JSK-1)


Submitted:   March 13, 2009                 Decided:   April 6, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Keith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After this court in 2005 vacated seven of the eighteen

counts    on    which    Charles       Keith    was     convicted      in   1997,      the

district court denied Keith’s motion for resentencing.                              Keith

now has filed a petition for writ of mandamus seeking an order

compelling the district court to strike the vacated counts from

his   judgment,       refund    the    special       assessment       imposed     on   the

vacated counts, and resentence him under the advisory federal

sentencing guidelines.            We conclude that Keith is not entitled

to mandamus relief.

            Mandamus is a drastic remedy and should be used only

in extraordinary circumstances.                     Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).         Mandamus relief is available only where there

is no other available remedy.              In re Braxton, 258 F.3d 250, 261

(4th Cir. 2001).         Because Keith had other means of pursuing the

relief he sought, namely to file an appeal from the district

court’s    order      denying    his    motion       for     resentencing,      mandamus

relief is not available.

            Accordingly,        although       we    grant    leave    to   proceed     in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense       with   oral      argument    because          the   facts    and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3